C. D. Humacao. Nulidad de inscripción, etc.
(Por la Corte a propuesta del
Juez Asociado Sr. Snyder.)
POR cuanto, éste es un recurso de apelación interpuesto contra sentencia dictada a favor de los demandados en un pleito para que se declare ñula„ la inscripción en el registro en cuanto a que Sínfora Rodríguez era hija legítima de Nicasio Cartagena y Elias Rodríguez;
POR cuanto, esta Corte en una apelación anterior, Cartagena v. Rodríguez, 58 D.P.R. 606, revocó una sentencia de la corte de distrito a favor de los demandantes por el fundamento de que la corte inferior cometió error al no admitir testimonio del Ministro Evangélico que había casado a Nicasio Cartagena y a Elias Rodríguez en 1932 al efecto de que Nicasio Cartagena le dijo al momento de casarse éste con Elias Rodríguez, de que lo hacía “para darle nombre a Sínfora”;
POR cuanto, esta Corte empleó el siguiente lenguaje en Cartagena v. Rodríguez, 58 D.P.R. 606, a la página 616:
“Si el ministro evangélico que celebró el matrimonio de Cartagena López con la demandada Elias Rodríguez hubiera declarado en a'rmonía con lo indicado por el abogado de los demandados y su declaración hubiera merecido entero crédito a la corte, la decisión final de ésta hubiera tenido que ser distinta ya que le hubiera proporcionado la evidencia necesaria para concluir que Sínfora era hija de Cartagena López y Elias Rodríguez, que nació antes de casarse Cartagena López con Josefa Hernández fallecida en 1928 y que quedó legiti-mada por el subsiguiente matrimonio de sus padres en 1932”;
*947Por Cuanto, después de un segundo juicio el referido testimonio ué admitido dándole crédito la corte inferior, que dictó sentencia a avor de los demandados.
Por taNto, no habiendo cometido la corte de distrito error al así .aeerlo, se confirma la sentencia apelada.
recursos extraordinarios denegados por el tribunal durante EL PERÍODO QUE COMPRENDE ESTE TOMO

JerUoraries: